DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
This communication is in response to the Amendments and Arguments filed on   01/24/2022. 
Claims 1-3 and 5-11 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
Applicant asserts on pg 5-6, that the compression factors of Baechler are different from the claimed compression parameters, as Baechler teaches frequency modification, while the instant application claims compression amplification. The Examiner respectfully disagrees with this assertion. As detailed in the response to arguments in the previous Office Action, the teachings of Baechler must be viewed in combination with Kurmann. Kurmann is cited to teach the compression parameter for each frequency band as claimed, and Baechler is cited in combination to teach that the value of the compression parameter for a particular frequency band can have a particular relationship to the compression parameters for lower frequencies (see Fig. 1, [0095]). Applicant further asserts that Kurmann appears to teach away from the combination with Baechler. The Examiner respectfully disagrees with this assertion, as both references enable user input to provide customized hearing preference adjustment, and Baechler further teaches that frequency modification can be used in combination with amplification (see Kurmann [0009] and Baechler [0133],[0147]).
	Applicant asserts on pgs 6-7 Kurmann does not teach the determination of a compression parameter or compressing the frequency bands as a function of the compression parameter because compression is a special form of amplification, i.e. nonlinear amplification, where the gain value depends on amplitude. The Examiner respectfully disagrees with this assertion. The precise definition of compression as nonlinear amplification is not claimed, however, the claim language provides further definition for the compression parameter, including where a gain value depends on amplitude, and high amplitudes are amplified differently than low amplitudes. Kurmann teaches that the process parameters that control amplification and attenuation of the signal correspond to a particular frequency band, and by considering the level of the acoustical input signal a low acoustic signal may be processed with higher amplification than a loud acoustic signal (see [0059]). Kurmann further teaches that substantially separate processing within a particular frequency band is carried out using frequency selective means (see [0026]).
	Hence, Applicant’s arguments are not persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fractionizing unit configured and arranged for”, “compression units configured and arranged for”, and “control unit configured and arranged for” in claim 6.
Regarding the term “fractionizing unit”, the term is a generic placeholder. There is no evidence that one of ordinary skill in the art would understand the structure by looking at the term. Further, the term is modified by the functional language “configured and arranged for”, but is not modified by a sufficient structure for performing the claimed function. Specifically, “fractionizing unit” is a mere functional description.
Regarding the term “compression units”, the term is a generic placeholder. There is no evidence that one of ordinary skill in the art would understand the structure by looking at the term. Further, the term is modified by the functional language “configured and arranged for”, but is not modified by a sufficient structure for performing the claimed function. Specifically, “compression units” is a mere functional description.
Regarding the term “control unit”, the term is a generic placeholder. There is no evidence that one of ordinary skill in the art would understand the structure by looking at the term. Further, the term is modified by the functional language “configured and arranged for”, but is not modified by a sufficient structure for performing the claimed function. Specifically, “control unit” is a mere functional description.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “fractionizing unit” is a filter as per the specifications at p. 5, lines 19-33, where the fractionizing unit provides information to be handled by the control unit, where the control unit is further connected to a switch, providing structural basis for the fractionizing unit of the device, and where the broadest reasonable interpretation of a switch can be implementation as software executed on a processor or physical circuitry. 
The “compression unit” receives information from both the fractionizing unit and control unit, where the control unit is further connected to a switch, as per the specifications at p. 5, lines 19-33, providing structural basis for the compression unit of the device, and where the broadest reasonable interpretation of a switch can be implementation as software executed on a processor or physical circuitry.
The “control unit” is connected to a switch, as per the specifications at p. 5, lines 19-33, which provides the structural basis for the control unit of the device, and where the broadest reasonable interpretation of a switch can be implementation as software executed on a processor or physical circuitry. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurmann et al. (US PG Pub No. 2013/0223662), as found in the IDS, hereinafter Kurmann.

Regarding claim 6, Kurmann teaches 
A device for modifying an audio signal comprising (a device for adjusting to the hearing preferences of a user, i.e. modifying an audio signal [0007:1-3]):
at least one fractionizing unit configured and arranged for fractionizing an incoming audio signal into different frequency bands (the signal, i.e. audio signal, is transformed into the frequency domain, such as by a filter, i.e. at least one fractionizing unit, where the number of frequency bands can be chosen to cover a relevant range, and where different frequency bands can be processed separately from the other signal components, i.e. fractionizing…into different frequency bands [0024],[0027],[0029],[0076]);
a plurality of compression units configured and arranged for compression of at least a part of the frequency bands in response to a determined compression parameter (the particular frequency band is processed, i.e. compression of at least a part of the frequency bands, according to the related process parameter, i.e. in response to a determined compression parameter, where processing is performed for each frequency band based on its associated parameter, and each frequency band is processed separately by the processing unit, i.e. a plurality of compression units [0024],[0026]);
and a control unit configured and arranged for determining values of a compression parameter by means of a specific I/O function for each frequency band and a single control parameter as an input value, and wherein the control unit controls each of the plurality of compression units (the set of process parameters, where each parameter is associated with a particular frequency band, i.e. each frequency band [0075], also has an associated set of adjustment parameters that are used to adjust the process parameter, i.e. determining values of the compression parameter by means of a specific I/O functions [0082-4], and the adjustment command is forwarded as a scalar value that is a single control value, i.e. a single control parameter, which is provided by the user via an interface, i.e. input value [0030-1], where all of the processing is performed by software executed by a processor, i.e. control unit…controls each of the plurality of compression units [0086]).

Regarding claim 7, Kurmann teaches claim 6, and further teaches
the compression parameter is a characteristic gain of a compression of the audio signal (the set of process parameters, i.e. compression parameter, is a set of gains, i.e. characteristic gain, where each gain may control an amplification or attenuation of the signal within the related frequency band, i.e. compression of the audio signal [0075]).  

Regarding claim 8, Kurmann teaches claim 6, and further teaches
the compression parameter is a characteristic amplitude at which a gain of the audio signal changes (the process parameters, i.e. compression parameter, can be adapted as a function of the level of the acoustical input signal, i.e. characteristic amplitude, where amplification of the signal changes, i.e. at which a gain of the audio signal changes, based on the level of the acoustical input signal [0053],[0057],[0059:10-14]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurmann, in view of Baechler et al. (U.S. PG Pub No. 2011/0150256), as found in the IDS, hereinafter Baechler.

Regarding claim 1, Kurmann teaches
A process for modifying an audio signal that comprises the following steps (a method, i.e. process, for adjusting a hearing device [0007]):
determining a compression parameter of the audio signal (a set of process and adjustment parameters is provided, i.e. determining a compression parameter, for use in processing or adjusting operations [0018], where the parameters can be adjusted based on a sound situation or acoustical input signal, i.e. of the audio signal [0053-7]);
fractionizing the audio signal into different frequency bands (the signal, i.e. audio signal, is transformed into the frequency domain, where the number of frequency bands can be chosen to cover a relevant range, and where different frequency bands can be processed separately from the other signal components, i.e. fractionizing…into different frequency bands [0027],[0029],[0076]);
obtaining values of the compression parameter for each of the frequency bands (the process parameters are adjusted according to an adjustment parameter, i.e. obtaining values of the compression parameter, corresponding to a particular frequency band, where each frequency band can be controlled separately from the other frequency bands, i.e. for each of the frequency bands [0028]);
compressing one or more of the frequency bands as a function of the determined compression parameter (the particular frequency band is processed, i.e. compressing one or more of the frequency bands, according to the related process parameter, i.e. as a function of the determined compression parameter [0026]); and
wherein the values of the compression parameter are obtained by I/O functions for each frequency band (the set of process parameters, where each parameter is associated with a particular frequency band, i.e. each frequency band [0075], also has an associated set of adjustment parameters that are used to adjust the process parameter, i.e. values of the compression parameter are obtained by the I/O functions [0082-4]), where the I/O functions use a single control parameter as an input value (the adjustment command is forwarded as a scalar value that is a single control value, i.e. the I/O functions use a single control parameter, which is provided by the user via an interface, i.e. input value [0030-1]); 
wherein the compression parameter is an amplification of the audio signal where a gain value depends on an amplitude (the process parameters are gains that control amplification of the signal, i.e. compression parameter is an amplification of the audio signal...a gain value [0075], where the process parameter is further a function of a level of the acoustical input signal [0053-7]), so that within each of the selected frequency bands a compression is performed and higher amplitudes within a frequency band are amplified differently than lower amplitudes within the same frequency band (where the process parameters that control amplification and attenuation of the signal correspond to a particular frequency band, where each frequency band can be controlled separately from the other frequency bands, i.e. within each of the selected frequency bands a compression is performed [0028],[0075], where by considering the level of the acoustical input signal a low acoustic signal may be processed with higher amplification than a loud acoustic signal, i.e. higher amplitudes within a frequency band are amplified differently than lower amplitudes [0059], and where substantially separate processing within a particular frequency band is carried out using frequency selective means, i.e. within the same frequency band [0026])....  
While Kurmann provides the adjustment of process parameters based on an adjustment command, Kurmann does not specifically teach that the process parameter for a particular frequency is equal to or greater than the process parameter values of all the lower frequencies or the setting of one parameter to a maximum while another is set to a minimum, and thus does not teach
wherein for every value of the single control parameter, the value of the compression parameter of a frequency band is equal to or greater than the values of the compression parameters of all frequency bands covering lower frequencies; and
wherein for at least one value of the control parameter, the value of the compression parameter of at least one frequency band is at a maximum and the value of the compression parameter of at least one other frequency band is at a minimum.
Baechler, however, teaches wherein for every value of the single control parameter, the value of the compression parameter of a frequency band is equal to or greater than the values of the compression parameters of all frequency bands covering lower frequencies (a linear compression factor (CF) or logarithmic compression factor (LCF), i.e. compression parameter, may have a single value over all of the input frequency range, where a frequency band is compressed using the same compression factor regardless of its location on the frequency axis, i.e. equal to…the values of the compression parameters of all frequency bands covering lower frequencies (Fig. 1),[0095], where the value of the compression factor can be predefined for particular states of the end-user controllable parameter, i.e. every value of the single control parameter (Fig. 6),[0133]); and
wherein for at least one value of the control parameter, the value of the compression parameter of at least one frequency band is at a maximum and the value of the compression parameter of at least one other frequency band is at a minimum (sound levels in certain frequency bands can be used to adjust frequency modification [0150], where when the sound level is a high level the modification is switched off, i.e. the value of the compression parameter of at least one other frequency band is at a minimum, and when the sound level is a low level the modification is set to maximum, i.e. the value of the compression parameter of at least one frequency band is at a maximum [0148:14-30], where the value of the compression factor can be predefined for particular states of the end-user controllable parameter, i.e. for at least one value of the control parameter, the value of the compression parameter (fig. 6),[0133]).
Kurmann and Baechler are analogous art because they are from a similar field of endeavor in adjusting audio signals in hearing aid devices to tailor the output to a user hearing profile. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adjustment of process parameters based on an adjustment command teachings of Kurmann with a specific scenario where the compression factor has a single value over all of the input frequency range, where the value is chosen by an end-user, and the turning off or maximizing specific frequency band modifications as taught by Baechler. The motivation to do so would have been to achieve a predictable result of enabling the end-user to adjust settings on a hearing aid device using predefined parameters for particular sound environments (Baechler [0133]).

Regarding claim 2, Kurmann in view of Baechler teaches claim 1, and Kurmann further teaches
the compression parameter is a characteristic gain of a compression of the audio signal (the set of process parameters, i.e. compression parameter, is a set of gains, i.e. characteristic gain, where each gain may control an amplification or attenuation of the signal within the related frequency band, i.e. compression of the audio signal [0075]).  

Regarding claim 3, Kurmann in view of Baechler teaches claim 1, and Kurmann further teaches
the compression parameter is a characteristic amplitude at which a gain of the audio signal changes (the process parameters, i.e. compression parameter, can be adapted as a function of the level of the acoustical input signal, i.e. characteristic amplitude, where amplification of the signal changes, i.e. at which a gain of the audio signal changes, based on the level of the acoustical input signal [0053],[0057],[0059:10-14]).  

Regarding claim 9, Kurmann teaches claim 6.
While Kurmann provides the adjustment of process parameters based on an adjustment command, Kurmann does not specifically teach that the process parameter for a particular frequency is equal to or greater than the process parameter values of all the lower frequencies, and thus does not teach
for every value of the single control parameter, the value of the compression parameter of a frequency band is equal to or greater than the values of the compression parameters of all frequency bands covering lower frequencies.  
Baechler, however, teaches for every value of the single control parameter, the value of the compression parameter of a frequency band is equal to or greater than the values of the compression parameters of all frequency bands covering lower frequencies (a linear compression factor (CF) or logarithmic compression factor (LCF), i.e. compression parameter, may have a single value over all of the input frequency range, where a frequency band is compressed using the same compression factor regardless of its location on the frequency axis, i.e. equal to…the values of the compression parameters of all frequency bands covering lower frequencies (Fig. 1),[0095], where the value of the compression factor can be predefined for particular states of the end-user controllable parameter, i.e. every value of the single control parameter (Fig. 6),[0133]).  
Kurmann and Baechler are analogous art because they are from a similar field of endeavor in adjusting audio signals in hearing aid devices to tailor the output to a user hearing profile. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adjustment of process parameters based on an adjustment command teachings of Kurmann with a specific scenario where the compression factor has a single value over all of the input frequency range, where the value is chosen by an end-user as taught by Baechler. The motivation to do so would have been to achieve a predictable result of enabling the end-user to adjust settings on a hearing aid device using predefined parameters for particular sound environments (Baechler [0133]).

Regarding claim 11, Kurmann in view of Baechler teaches claim 1, and Baechler further teaches
for a minimum value of the control parameter the values of all compression parameters are according to the I/O functions at a minimum value and at a maximum value of the control parameter the values of all compression parameters are according to the I/O functions at a maximum (an end-user controllable parameter changed by a potentiometer, switch, or button, adjusts frequency modification parameters, i.e. control parameter...according to the I/O functions [0133], where the states can be expressed as 0%, 33%, 66%, and 100%, and 0% corresponds to a minimum LCF value, i.e. a minimum value of the control parameter the values of all compression parameters are according to the I/O functions at a minimum value, while 100% corresponds to a maximum LCF value, i.e. at a maximum value of the control parameter the values of all compression parameters are according to the I/O functions at a maximum Fig.6,[0136],[0161]).
Where the motivation to combine is the same as previously presented.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurmann, in view of Baechler, and further in view of Knox et al. (U.S. PG Pub No. 2011/0200214), hereinafter Knox.

Regarding claim 5, Kurmann in view of Baechler teaches claim 1.
While Kurmann in view of Baechler provides the adjustment of a set of process parameters through a single control value, Kurmann in view of Baechler does not specifically teach the use of multiple control values, and thus does not teach
the values of two compression parameters are obtained by using two control parameters using two control parameters [[(x)]] as the input value.
Knox, however, teaches the values of two compression parameters are obtained by using two control parameters using two control parameters [[(x)]] as the input value (the hearing aid profile is a collection of acoustic configuration settings, including one or more parameters designed to shape the sound, i.e. two compression parameters, such as signal amplitude and gain characteristics, and the user may provide input for one or more user-selectable elements, i.e. two control parameters as the input value, where the hearing aid profile is adjusted in response to the inputs so as to adjust the sound shaping and response characteristic of the hearing aid, i.e. values of the two compression parameters are obtained [0023-4]).
Kurmann, Baechler, and Knox are analogous art because they are from a similar field of endeavor in adjusting audio signals in hearing aid devices to tailor the output to a user hearing profile. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adjustment of a set of process parameters through a single control value teachings of Kurmann, as modified by Baechler, with the use of multiple user inputs to adjust multiple parameters as taught by Knox. The motivation to do so would have been to achieve a predictable result of enabling the tailoring of one or more parameters to compensate for a user’s specific hearing deficit in a particular acoustic environment (Knox [0023]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurmann, in view of Knox.

Regarding claim 10, Kurmann teaches claim 6.
While Kurmann provides the adjustment of a set of process parameters through a single control value, Kurmann does not specifically teach the use of multiple control values, and thus does not teach
the values of two compression parameters are obtained by using two control parameters using two control parameters [[(x)]] as the input value.
Knox, however, teaches the values of two compression parameters are obtained by using two control parameters using two control parameters [[(x)]] as the input value (the hearing aid profile is a collection of acoustic configuration settings, including one or more parameters designed to shape the sound, i.e. two compression parameters, such as signal amplitude and gain characteristics, and the user may provide input for one or more user-selectable elements, i.e. two control parameters as the input value, where the hearing aid profile is adjusted in response to the inputs so as to adjust the sound shaping and response characteristic of the hearing aid, i.e. values of the two compression parameters are obtained [0023-4]).
Kurmann and Knox are analogous art because they are from a similar field of endeavor in adjusting audio signals in hearing aid devices to tailor the output to a user hearing profile. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adjustment of a set of process parameters through a single control value teachings of Kurmann with the use of multiple user inputs to adjust multiple parameters as taught by Knox. The motivation to do so would have been to achieve a predictable result of enabling the tailoring of one or more parameters to compensate for a user’s specific hearing deficit in a particular acoustic environment (Knox [0023]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659     

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659